Exhibit LTAC SPV I, LLC LIMITED LIABILITY COMPANY AGREEMENT Dated as of February 21, 2008 INTERESTS IN THE COMPANY MAY ONLY BE SOLD, TRANSFERRED, PLEDGED OR HYPOTHECATED SUBJECT TO THE LIMITATIONS AND RESTRICTIONS SET FORTH HEREIN AND ONLY IN COMPLIANCE WITH ALL APPLICABLE SECURITIES LAWS . LTAC SPV I, LLC LIMITED LIABILITY COMPANY AGREEMENT TABLE OF CONTENTS ARTICLE I FORMATION OF THE COMPANY 3 Section 1.1 Formation of the Company. 3 Section 1.2 Name 3 Section 1.3 Business of the Company 3 Section 1.4 Location of Principal Office of the Company 4 Section 1.5 Registered Agent 4 Section 1.6 Term 4 ARTICLE II DEFINITIONS 4 ARTICLE III CAPITAL CONTRIBUTIONS 6 Section 3.1 Capital Contributions 6 Section 3.2 No Interest Paid on Capital Contribution(s) 7 Section 3.3 Withdrawal and Return of Capital Contributions 7 ARTICLE IV ALLOCATION OF NET INCOME AND NET LOSS 7 Section 4.1 Allocation of Net Income and Net Loss 7 Section 4.2 Other Allocation Provisions 7 Section 4.3 Allocations for Income Tax Purposes 8 Section 4.4 Withholding 8 ARTICLE V DISTRIBUTIONS 8 Section 5.1 Distributions Generally 8 Section 5.2 Limitations on Distributions. 9 Section 5.3 Reserves 9 ARTICLE VI BOOKS OF ACCOUNT; RECORDS AND REPORTS; FISCAL YEAR 9 Section 6.1 Books and Records. 9 Section 6.2 Reports 10 Section 6.3 Fiscal Year 10 ARTICLE VII POWERS, RIGHTS AND DUTIES OF THE MEMBERS 10 Section 7.1 Limitations 10 Section 7.2 Liability 10 Section 7.3 Priority 10 Section 7.4 Restriction on Acquisition 10 Section 7.5 No Limitation on Managing Member 10 ARTICLE VIII POWERS, RIGHTS AND DUTIES OF THE MANAGING MEMBER 10 Section 8.1 Authority, Power and Duties of the Managing Member 10 Section 8.2 Company Funds 11 Section 8.3 Limits on Managing Member's Powers 11 Section 8.4 Tax Matters Partner 11 Section 8.5 Exculpation; Modification of Duties. 12 Section 8.6 Exculpation and Indemnification of the Members. 12 Section 8.7 Expenses 13 Section 8.8 Activities of Managing Member; Conflicts of Interest 13 Section 8.9 Removal and Replacement of the Managing Member 15 ARTICLE IX TRANSFERS 15 Section 9.1 Transfers Generally 15 Section 9.2 Transfers of Interests of Members. 15 Section 9.3 Consequences of Transfers. 16 Section 9.4 Transferee to Succeed to Transferor's Capital Account 16 Section 9.5 Additional Filings 16 Section 9.6 Safe Harbor Election in Connection with Certain Transfers 16 ARTICLE X WITHDRAWAL OF MEMBERS; TERMINATION OF THE COMPANY; LIQUIDATION AND DISTRIBUTION OF ASSETS 17 Section 10.1 Withdrawal of Members 17 Section 10.2 Dissolution of the Company. 17 Section 10.3 Distribution in Liquidation. 18 Section 10.4 Final Statement of Assets and Liabilities 19 Section 10.5 No Deficit Restoration Obligation 19 Section 10.6 Termination of the Company 19 ARTICLE XI ADMISSION OF ADDITIONAL MEMBERS 19 Section 11.1 Admission of Additional Members 19 ARTICLE XII NOTICES AND VOTING 20 Section 12.1 Notices 20 Section 12.2 Voting 20 ARTICLE XIII AMENDMENT OF AGREEMENT 20 Section 13.1 Amendments. 20 Section 13.2 Amendment of Certificate 20 Section 13.3 Power of Attorney 20 ARTICLE XIV MISCELLANEOUS 21 Section 14.1 Entire Agreement 21 Section 14.2 Applicable Law 21 Section 14.3 Effect 22 Section 14.4 Survival 22 Section 14.5 Pronouns and Number 22 Section 14.6 Captions 22 Section 14.7 Partial Enforceability 22 Section 14.8 Counterparts 22 Section 14.9 No Third Party Beneficiaries 22 LTAC SPV I, LLC LIMITED LIABILITY COMPANY AGREEMENT LIMITED
